                                                                  Honorable Benjamin H. Settle
 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA
 9
      CLARK COUNTY BANCORPORATION,                    Case No. 3:14-cv-05816-BHS
10                                                    Case No. 3:14-cv-05852-BHS
                        Plaintiff,                         CONSOLIDATED
11
                  v.                                  ORDER GRANTING STIPULATED
12
                                                      MOTION TO MODIFY
      FEDERAL DEPOSIT INSURANCE
13    CORPORATION, AS RECEIVER FOR                    SCHEDULING ORDER
      BANK OF CLARK COUNTY,
14
                        Defendant.
15

16
      CLARK COUNTY BANCORPORATION,
17
                        Plaintiff,
18
                  v.
19
      FEDERAL DEPOSIT INSURANCE
20    CORPORATION, AS RECEIVER FOR
      BANK OF CLARK COUNTY,
21
                        Defendant.
22

23
              Plaintiff Clark County Bancorporation (“CCB”) and Defendant Federal Deposit
24
     Insurance Corporation as Receiver for Bank of Clark County (“FDIC-Receiver”) filed a
25
     Stiplulated Motion to Modify Scheding Order (the “Stipulated Motion”). Having considered the
26
                                                                     GARVEY SCHUBERT BARER, P.C.
      ORDER GRANTING STIPLULATED MOTION                                        eighteenth floor
                                                                             1191 second avenue
      TO MODIFY SCHEDULING ORDER - 1                                  seattle, washington 98101-2939
                                                                                206 464 3939
      (CASE NO. 3:14-CV-05816-BHS)



     13383932.1
 1   Stipulated Motion, and having found good cause for the requested relief, the Stipulated Motion

 2   is hereby GRANTED and the Scheduling Order is revised as follows:

 3
                  Motions in limine should be filed by                       November 16, 2018
 4
                  Agreed pretrial order filed with the Court by              December 21, 2018
 5
                  Pretrial Conference                                        January 7, 2019, at 1:30 p.m.
 6
                  Trial briefs, proposed voir dire, jury instructions, January 29, 2019
 7                agreed neutral statement of the case and deposition
                  designations due by
 8
                  Trial Date                                                 February 19, 2019
 9

10

11            SO ORDERED this 11th day of October, 2018.
12

13

14

15
                                                      A  BENJAMIN H. SETTLE
                                                         United States District Judge
16

17

18

19

20

21

22

23

24

25
26
                                                                              GARVEY SCHUBERT BARER, P.C.
      ORDER GRANTING STIPLULATED MOTION                                                  eighteenth floor
                                                                                       1191 second avenue
      TO MODIFY SCHEDULING ORDER - 2                                            seattle, washington 98101-2939
                                                                                          206 464 3939
      (CASE NO. 3:14-CV-05816-BHS)



     13383932.1
 1   Presented by:

 2
       s/ Stephen G. Leatham                       s/ Charles C. Robinson
 3    Stephen G. Leatham, WSB No. 15572            Charles C. Robinson, WSB No. 15394
      Heurlin, Potter, Jahn, Leatham, Holtmann &   Garvey Schubert Barer
 4    Stoker, P.S.                                 1191 Second Avenue, Suite 1800
      211 E. McLoughlin Boulevard, Suite 100
 5    Vancouver, Washington 98663                  Seattle, WA 98101
      Tel: (360) 750-7547; Fax: (360) 750-7548     Tel. (206) 464-3939; Fax (206) 464-0125
 6    sgl@hpl-law.com                              crobinson@gsblaw.com

 7    and                                          and
 8    Steven Berglass, pro hac vice                Darrell W. Clark, pro hac vice
      Seeley and Berglass                          Steven K. White, pro hac vice
 9    121 Whitney Ave.                             Matthew C. Smilowitz, pro hac vice
      New Haven, CT 06510
10    Phone: (203) 710-2276                        Stinson Leonard Street LLP
      seeleyberglass@cs.com                        1775 Pennsylvania Avenue NW, Suite 800
11                                                 Washington, D.C. 20006-4605
      Counsel for Plaintiff                        Tel. (202) 728-3024; Fax (202) 572-9963
12                                                 darrell.clark@stinson.com
                                                   steven.white@stinson.com
13
                                                   matthew.smilowitz@stinson.com
14
                                                   Counsel for FDIC-Receiver
15

16

17

18

19

20

21

22

23

24

25
26
                                                                   GARVEY SCHUBERT BARER, P.C.
      ORDER GRANTING STIPLULATED MOTION                                      eighteenth floor
                                                                           1191 second avenue
      TO MODIFY SCHEDULING ORDER - 3                                seattle, washington 98101-2939
                                                                              206 464 3939
      (CASE NO. 3:14-CV-05816-BHS)



     13383932.1
